DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2019 and 1/10/2022 are being acknowledged and considered by the examiner.

Withdrawn
The indicated restriction/election of claims 19-20 is withdrawn in view of Applicant’s remarks filed on December 21, 2021.  Rejections are based upon the all claims cited.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1, 4, 8-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pat. App. Pub. No. 2017/0345846) in view of Hayashi (U.S. Pat. App. Pub. No. 2017/0075211).
Yang discloses, as shown in Figures 3-7, a display device having
	(1); (19); (20) a base substrate (SUB); 
a plurality of light emitting elements (OLED) on the base substrate (SUB); 
a plurality of driving thin film transistors (DR) for driving light emission of the plurality of light emitting elements (OLED), each of the plurality of driving thin film transistors (DR) comprising a first active layer; 
one or more power supply lines (EVDD) configured to supply a driving current respectively to the plurality of light emitting elements (OLED); and 
the light shielding layer (LS) being electrically connected to at least one of the one or more power supply lines (EVDD) (see Figures 3-7); 
(4) wherein each of the plurality of driving thin film transistors further comprises a first gate electrode between the first active layer and the light shielding layer (see Figures 3-7); 
(8) wherein the first gate electrode and the one or more power supply lines are in a same layer and comprise a same material (see Figures 3-7); 
(9) wherein each of the plurality of driving thin film transistors comprises a source electrode electrically connected to one of the one or more power supply lines (see Figures 3-7); 
(10) wherein the light shielding layer is electrically connected to the at least one of the one or more power supply lines through the source electrode (see Figures 3-7); 
(15) wherein the plurality of driving thin film transistors are a plurality of bottom-gate thin film transistors (see Figures 3-7); 
(16) wherein the plurality of driving thin film transistors are a plurality of top-gate thin film transistors (see Figures 3-7); 
(17) wherein the plurality of light emitting elements are a plurality of organic light emitting diodes (see Figures 3-7); 
(18) a display apparatus, comprising the array substrate of claim 1 (see Figures 3-7).
	Yang and Hayashi are both analogous art because both are directed to a semiconductor device including a light shielding film and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Hayashi into Yang because they are from the same field of endeavor.
Yang teaches the above outlined features except for a light shielding layer configured to shield light from irradiating on the first active layer.  However, Hayashi discloses, a mask blank with (1); (19); (20)….. a light shielding layer (120) configured to shield light from irradiating on the first active layer (see [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Yang (accordance with the teaching of Hayashi) since it has been held to be within the general skill of a worker in the art to select a known material property on the basis of .

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pat. App. Pub. No. 2017/0345846) in view of Hayashi (U.S. Pat. App. Pub. No. 2017/0075211) and further in view of Li et al. (U.S. Pat. App. Pub. No. 2017/0025488).
Yang and Hayashi teaches all the claimed limitations except for wherein an orthographic projection of the light shielding layer on the base substrate at least partially overlaps with an orthographic projection of the first active layer on the base substrate.  Furthermore, Li discloses an organic light emitting diode array substrate with (2) wherein an orthographic projection of the light shielding layer (3051) on the base substrate (301) at least partially overlaps with an orthographic projection of the first active layer (307) on the base substrate (301) (see [0049]); (3) wherein the orthographic projection of the light shielding layer (3051) on the base substrate (301) substantially covers the orthographic projection of the first active layer (307) on the base substrate (301) (see [0049]); (5) wherein an orthographic projection of the light shielding layer (3051) on the base substrate (301) at least partially extends outside an orthographic projection of the first gate electrode on the base substrate (301) (see [0049]); (6) wherein an orthographic projection of the light shielding layer (3051) on the base substrate (301) substantially covers an orthographic projection of the first gate electrode on the base substrate (301) (see [0049]); (7) wherein an orthographic 
Yang, Hayashi and Li are analogous art because are directed to a semiconductor device including a light shielding film and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Yang and Hayashi into Li because they are from the same field of endeavor.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Yang and Hayashi (accordance with the teaching of Li) since it has been held to be within the general skill of a worker in the art to select a known feature such an orthographic projection of the gate on the substrate on the basis of its suitability for the intended use as a matter of obvious design choice as taught by Li.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 01, 2022